637 S.E.2d 705 (2006)
In the Matter of James Glenn McELROY.
No. S07Y0204.
Supreme Court of Georgia.
November 20, 2006.
Jonathan Winslow Hewett, William P. Smith, III, General Counsel, State Bar of Georgia, Atlanta, for appellant.
*706 Rogers & Hardin, Robert B. Remar, Atlanta, for appellee.
PER CURIAM.
This disciplinary matter is before the Court on Respondent James Glenn McElroy's Petition for Voluntary Surrender of License, which is tantamount to disbarment pursuant to Bar Rule 4-110(f). In his petition, McElroy admits that while he was a partner in a law firm, an employee that he had direct supervisory authority over solicited non-lawyer prospective clients for McElroy by telephone and through direct personal contact, and that he knew of the employee's conduct at a time when the consequences of that conduct could have been avoided or mitigated, but that he failed to take remedial action. McElroy further admits that by his conduct, he violated Rule 5.3(c)(2), a part of Bar Rule 4-102(d) of the Georgia Rules of Professional Conduct. The maximum penalty for a violation of Rule 5.3(c)(2) is disbarment. The State Bar and the special master recommend that this Court accept McElroy's petition.
The Court has reviewed the record and agrees with the State Bar and the special master that McElroy's Petition for Voluntary Surrender of License should be accepted for his admitted violation of Rule 5.3(c)(2). Accordingly, McElroy's Petition for Voluntary Surrender of License hereby is accepted. He is reminded of his duties under Bar Rule 4-219(c).
Voluntary Surrender of License Accepted.
All the Justices concur.